Name: 90/74/EEC: Council Decision of 12 February 1990 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on a programme plan to stimulate the international cooperation and interchange needed by European research scientists (Science)
 Type: Decision
 Subject Matter: research and intellectual property;  management;  cooperation policy;  Europe
 Date Published: 1990-02-26

 Avis juridique important|31990D007490/74/EEC: Council Decision of 12 February 1990 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on a programme plan to stimulate the international cooperation and interchange needed by European research scientists (Science) Official Journal L 050 , 26/02/1990 P. 0022COUNCIL DECISION of 12 February 1990 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on a programme plan to stimulate the international cooperation and interchange needed by European research scientists (Science) (90/74/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130 q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas by Decision 88/419/EEC (4), the Council adopted a programme plan to stimulate the international cooperation and interchange needed by European research scientists (1988 to 1992) (Science); whereas Article 5 of that Decision authorizes the Commission to negotiate agreements with third countries and in particular with those European countries having concluded framework agreements for scientific and technical cooperation with the Community with a view to associating them wholly or partly with the programme plan; Whereas by Decision 87/177/EEC (5), the Council approved the conclusion on behalf of the European Economic Community of the Framework Agreement for scientific and technical cooperation between the European Communities and, among others, the Kingdom of Sweden; Whereas the Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on a programme plan to stimulate the international cooperation and interchange needed by European research scientists (Science) should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on a programme plan to stimulate the international cooperation and interchange needed by European research scientists (Science), is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 11 of the Agreement (6). Done at Brussels, 12 February 1990. For the Council The President A. REYNOLDS (1) OJ No C 197, 2. 8. 1989, p. 14. (2) OJ No C 291, 20. 11. 1989, p. 41 and OJ No C 38, 19. 2. 1990. (3) OJ No C 298, 27. 11. 1989, p. 30. (4) OJ No L 206, 30. 7. 1988, p. 34. (5) OJ No L 71, 14. 3. 1987, p. 29. (6) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.